ELLISON, J.
The defendant is a corporation organized under the laws of Iowa. It was charged by the-prosecuting attorney of Sullivan county with violating section 1025 Revised Statutes 1899, in not having filed with the Secretary of State a copy of its charter, etc., as prescribed by that section; and it was alleged that by reason of such violation of the statute, it became “subject to a fine of not less than $1,000,” as provided by section 1026 of such statute. The State’s complaint was filed November 27, 1907. A fine in the amount of $1,000 was assessed against defendant by the trial court and it thereupon appealed. ' ■
A demurrer to the complaint filed by the State, was overruled, and defendant thereupon filed its answer. The prosecuting attorney then demurred to the answer and it was sustained by the court. The defendant stood upon the- answer and the court then assessed the fine.
The answer admitted that defendant was a corporation organized in Iowa “and that on the first day of June, 1907, and continuously from that date until the 29th of July, 1907, it was doing business as a corporation for purposes of gain in Sullivan county, Missouri.” The business admitted was buying and preparing for market, farm products and shipping them to persons without the State of Missouri, — all sales being made in Iowa; and that it did this without complying with the statute to which we have referred. But the answer further averred that long prior to the beginning of this prosecution, and ever since its beginning, it had maintained a public office in Sullivan county, Missouri, for the transaction of its business, and that on the 22nd of July, 1907, it complied with the statute by making the proper statements and filing them with the Secretary of State, and that on the 29th of that month the Secretary issued to it a license as required by that statute, whereby it was licensed to engage “in the business of buying, preparing for market as food, and selling, farm products, with all the powers con*85venient for the purpose which is authorized by its charter.”
It will he observed that the defendant’s answer admits it to be an Iowa corporation which did business in this State during the month of June and part of' July, 1907, without depositing the proper papers with the Secretary of State and taking out a certificate of-authority as required by section 1025. On the face of such statement the defendant would, of course, be liable to the penalty prescribed by section 1026.
But it seeks to avoid such conclusion by the fact that before the beginning of this prosecution, which, as already stated, Avas not until November 27th, it complied .with the statute and received a certificate of authority to do business from the Secretary of State. In our opinion, after there has been a violation of the statute, a compliance therewith afterwards and before a prosecution is begun, cannot affect the offense already committed. Subsequent obedience to temporal laws does not pardon prior Adulations. That is a divine law, but corporations having no souls to save (1 Blackstone Com., 477) have neither necessity nor right to invoke it.
But defendant has advanced a theory in aid of its defense, that the statute has prescribed as the one punishment for the offense that the corporation should be fined not less than $1,000 and should be disabled from bringing any action in this State; and that as it had been decided (Carson-Rand Co. v. Stern, 129 Mo. 381) that an after-compliance with the statute would prevent the operation or enforcement of the latter branch of the penalty, it would necessarily prevent an enforcement of the former branch inflicting the fine. There is argument advanced in support of the idea which it will not be necessary to follow, since we conclude that under the decisions of the Supreme and Appellate Courts the, statute is plain and an interpretation of all its provisions not difficult. We do not think that Carson-*86Rand y. Stern, supra, as it reads, bas application to the case; but if it did, its force would be destroyed by subsequent cases in the Supreme Court. [Chicago Mill Co. v. Sims, 197 Mo. 507; Tri-State Amusement Co. v. Amusement Co., 192 Mo. 412;] The statute, in a variety of phases, also has been discussed by the Courts of Appeals. [Williams v. Scullin, 59 Mo. App. 30; Ehrhardt v. Robertson Bros., 78 Mo. App. 404; Blevins v. Fairley, 71 Mo. App. 259; Woolen Mills v. Edwards, 84 Mo. App. 448.]
It is next insisted that the interstate commerce law permits defendant to do what it admits it did in this case. The State combats this suggestion and cites United States v. Knight Co., 156 U. S. 1; Hopkins v. U. S., 171 U. S. 578; Coe v. Errol, 116 U. S. 517, and Diamond Glue Co. v. U. S. Glue Co., 187 U. S. 611, as showing that defendant’s business was not interstate commerce and in no way involved that law. It is enough to say of this that no such defense was pleaded, nor, in any way interposed in the case and it cannot now be invoked to disturb the judgment. [Fay Fruit Co. v. McKinney Bros., 103 Mo. App. 304.]
The judgment is affirmed.
All concur.